Field, C. J. delivered the opinion of the Court
Cope, J. concurring.
This is an action to recover of .the defendant, who was formerly Treasurer of the city and county of San Francisco, certain moneys paid to him by the plaintiffs for a license -as passenger brokers, under the Act of March 25th, 1857. The plaintiffs base their claim upon the alleged unconstitutionality of the act in question, and the alleged compulsory character of the payments made by them. It is unnecessary to consider the constitutionality of the act, for, in our judgment, the complaint does not show that the payments were the result of any compulsion or coercion on the part of the defendant. The case is covered by the decision recently rendered in a case bearing the same title, and also in the case of Brumagim v. Tillinghast.
Judgment affirmed.